DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
2.	The following is a Final Office action in response to applicant's amendment and response received 02/25/2021, responding to the 11/27/2020 non-final office action provided in rejection of claims 1-20.

3.	Claims 1, 14, and 18 have been amended. Claims 1-20 are pending and are addressed in this office action. New grounds of rejection are presented in view of the newly presented limitation(s).
Examiner notes
(A). Drawings submitted on 05/22/2019 comply with the provisions of 37 CFR 1.121(d), and have been fully considered by the Examiner.
(B)  Limitations have been provided with the Bold fonts in order to distinguish from the cited part of the reference (Italic).
(C).  Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of passages and figures may apply as well. It is respectfully requested from the applicant in preparing 
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Internet E-mail
A written authorization by Applicant is required for the Examiner to respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122, such as proposed Examiner’s Amendments or interview agenda items (MPEP 502.03; See Internet Usage Policy, 64 FR 33056 (June 21, 1999)). To authorize e-mail communications from the Examiner (e.g. proposed Examiner’s Amendments), the Applicant must place a written authorization in the record. Applicant may authorize electronic and email communication by the Examiner via PTO Automated Interview Request web service.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractlce. 
Claim Rejections - 35 USC § 112
In light of the amendment of claim 18, the Previous claim interpretation of those claims under 35 U.S.C. § 112 (f) are hereby withdrawn.
Response to Arguments
Applicant's arguments filed 2/25/2021, in particular, pages 7-14, have been fully considered but not persuasive for the following reasons.
Applicant argues with respect to newly amended independent claim 1 that Hsu does not teach the limitations of amended claim 1, as partially recited above. Rather, Hsu teaches a step wherein widgets of a graphical user interface (GUI) are modified by code to transform the widgets to match a destination dimension. Paragraph 0145 of Hsu. By contrast, claim 1 recites a design language, a development language, and a validation language to compare differences between a selected portion of a GUI design and a corresponding portion of implemented GUI in code. (Remarks, page 9)
	Examiner respectfully disagrees. The amended claim cites as “compare the design view to the implementation view based on mapping the code and the expression into the validation language”. The claimed limitation states as compare deign view to the implementation view, does not exclude the claimed feature. Instead, Hsu also teaches at least paragraph 0146 and figures 5, 9A-9F, and 23, as cited in the rejection under 35 USC 103(a).
Applicant further argues with respect to newly amended independent claim 1 that Hsu does not illustrate or otherwise indicate the use of different language components (e.g., design language, development language, and validation language) to compare 
	Examiner respectfully disagrees. Hsu discloses at least paragraph 0106, The graphical design environment could also display (i.e. in the design view) a ghost rendering of the dimension version for which approval of edits is sought so that a user could see a preview [i.e. corresponding location] of how the dimension version would look if approval were provided.
Applicant further argues with respect to newly amended independent claim 1 that the JavaScript/HTML widgets of Hsu are not translated to a validation language. Rather, they are resized according to the required dimensions in the same development language. Additionally, in Hsu, there is code that "modifies a state that matches the newly rendered dimension version". However, modifying the state of an object does not involve the step of mapping the object to a different language. Modifying the state of the widget in Hsu changes the widget to new form, whereas the mapping step of the present application maintains information from both the design language and the implementation language by translating both to a common schema, the validation language. (Remarks, page 9)
	Examiner respectfully disagrees. Examiner notes that applicant did not provide any particular definition of “common schema” in the originally filled specification. The common schema only cited in paragraphs 0009 and 0094. Examiner interpreted “common schema” as form of an outline or model. Hsu discloses at least at paragraph 0129, the design by altering the state in which a widget (i.e. GUI) is rendered. In similar fashion and using the same design environment, a user may also be able to specify a  (See, Figs. 5, 9A-9F, 23, par. 0146), as cited in this office action. 
With respect to the rejection of claims under 35 USC 103(a), applicant further argues that Hsu, a widget may be transformed to a "required dimension version", for example, to a different resolution, aspect ratio, or size ("dimension" is characterized in paragraph [0003] of Hsu). However, this is not the validation language of the present application. A specification of a dimension is not equivalent to the schema (the validation language) of the present application. The validation language holds the information of the source language, either the design language or the implementation, whereas a "required dimension version" only holds information about the destination dimensions of an element. For example, the "required dimension version" may not hold text information, line weights, font, or other information contained in the source language. (Remarks, page 10)
	Examiner respectfully disagrees. The examiner would like to point out that there appears to be different interpretations that can be reasonably gleaned from the claims. As understood by Hsu specification of the design, and the style sheet associated with the media query could be defined to set a characteristic for a particular widget (i.e. GUI) as required (i.e. validation) by a dimension version associated with that dimension specification, see paragraph 0136. The code (i.e. the validation code) could 
With respect to the rejection of claims under 35 USC 103(a), applicant further argues that "modifying a state of widgets so that they appear in a state that matches the newly rendered dimension version" is equivalent to the "maps" step of the present application. However, as stated previously, the "maps" limitation of claim 1 involves translation of source design or development language to a validation language. Hsu discloses no such translation step. (Remarks, page 10)
	Examiner respectfully disagrees. As understood by Hsu, the designs specified in a design environment using the tools and methods described to generate an instantiation of the design for rendering in an external player. An instantiation of a design is an encoding, translation, programming, reproduction, or transformation that allows a design to be displayed or rendered in the design environment and/or an external player. A design that has been encoded, exported, translated, or transformed such that the design can be rendered in the design environment and/or external player has been instantiated. An instance of a design is an instantiated design, see par. 0132, as cited in this office action.
With respect to the rejection of claims under 35 USC 103(a), applicant further argues that the Office Action has not necessarily shown that the dimension transformations of Hsu may be compatibly applied to the hierarchical rendering methods of Farn. Farn generally discloses a rendering method in a single view, whereas Hsu generally discloses propagating changes across different views. Accordingly, it would 
In response to applicant's argument that it would not be obvious to apply dimension transformation methods intended for changing views or contexts to a method of rendering hierarchical elements in a single view, the examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).
Applicant offers no other arguments beyond arguing allowability for the reasons cited for the independent claim(s) or dependence upon said claims. These arguments are considered met.






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 18 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
 Claim 18 recites a system. The “system” claim is comprising “a development translator configured to translate code”, “wherein the common schema comprises a validation language”, “a design translator configured to translate an expression of a GUI” and “a difference generator configured to identify a difference between the code of the GUI and the expression of the GUI” are not itself part of a machine, nor do the claims require a non-transitory computer readable medium. Computer algorithms, graphical user interfaces, and similar computer software are user interface. Under the broadest reasonable interpretation, the “system” claim 18 is comprising “a development translator configured to translate code”, “wherein the common schema comprises a validation language”, “a design translator configured to translate an expression of a GUI” and “a difference generator configured to identify a difference between the code of the GUI and the expression of the GUI” are merely software. Graphical User interface and translator do not fall within one of the four statutory categories of invention (See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035).  Claims to “system” claim 18 is comprising “a development translator configured to translate code”, “the common schema comprises a validation language”, “a design translator configured to translate an expression of a GUI” and “generator configured to identify a difference between the per se, do not fall into any category of patent eligible subject matter. See MPEP § 2106.01.  
Examiner treats claim 18-20 as directed to a system consisting only of software under the principles of compact prosecution.  












Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was 

Claims 1-4, 6-9, 12-16 and 18-19 are rejected under 35 U.S.C. 103 as being obvious over Farn et al. (US 2010/0050130 A1) in view of Hsu et al (US 2020/0065355 A1).

As to claim 1, Farn discloses a computer program product, the computer program product being tangibly embodied on a non-transitory computer-readable storage medium and comprising instructions that, when executed by at least one computing device, are configured to cause the at least one computing device to: 
receive a selected location of a design view of a graphical user interface (GUI) (Farn at par. 0022, provide a solution in which elements are used to define a user interface. Each element can include a corresponding user interface widget and/or arrangement information for the user interface. The elements and/or corresponding widgets are hierarchically related. Each element implements a set of application programming interfaces that enable the rendering of both design-time views (e.g., design view and preview view) of the user interface as well as a runtime view of the user interface. As a result, a designer is able to view exactly what will be generated during runtime, and a widget developer will not need to develop additional software to support the design environment. Further, see pars. 0030-0031 location [i.e. elements corresponding widgets] selection), wherein the design view is based on an expression of the GUI in a design language (par. 0029, development program 30 [i.e. programming language that relates the code to the design language] enables computer system 20 to enable one or more users, such as designer 12, to develop application 40. To this extent, as part of developing application 40, development program 30 can provide a design environment that assists designer 12 in designing a set of user interfaces 42. While executing, application 40 can generate one or more of the set of user interfaces 42, each of which enables an end user to provide data to and/or receive data from application 40 using any solution);
identify a corresponding location for the selected location within an implementation view of the GUI (par. 0032, during the development of application 40, development program 30 can enable designer 12 to define user interface 42 by including various element(s) 44 using any solution. For example, UI renderer 32 can generate a design view of user interface 42 that enables designer 12 to view and graphically define [i.e. identify and select] the content and layout of user interface 42 (e.g., using drag and drop, or the like). Additionally, UI renderer 32 can generate a preview view [i.e. implementation view] of user interface 42 that enables designer 12 to view how user interface 42 will look when it is generated by application 40 during execution), wherein the implementation view is based on code of the GUI implemented in a development language (par. 0034, design view 50A will include a representation of each widget 52A that is not active and enables designer 12 (FIG. 1) to move, resize, delete, etc. the widget 52A. To this extent, FIG. 3 shows an illustrative design view 50A of an illustrative user interface according to an embodiment, which can be generated by UI renderer 32 (FIG. 2). As illustrated, development program 30 (FIG. 2) can generate a window 54 that includes a group of tabs 56 that enable designer 12 (FIG. 1) to select various views of the user interface being developed. When generating design view 50A, UI renderer 32 can include indicators 58 that can assist designer 12 in positioning, resizing, etc., the corresponding widget 52A); 

Fran does not explicitly disclose map the code of the GUI for the corresponding location, from the development language into a validation language that relates the development language to the design language map the expression of the GUI from the design language into the validation language compare the design view to the implementation view based on mapping the code and the expression into the validation language and identify a difference between the selected location in the design view and the corresponding location in the implementation view, based on the comparison.  

However, Hsu discloses map the code of the GUI for the corresponding location, from the development language into a validation language that relates the development language to the design language (Hsu at par. 0145, in step 2205, code is executed to render a different dimension version of the design in the player as initiated by steps 2206, or steps 2203 and 2204 in combination. The code could be javascript [i.e. design language] that modifies a state of particular widgets [i.e. GUI] in the design so that they appear in a state that matches [i.e. maps] the newly rendered dimension version. The code could also be HTML associated [i.e. corresponded] with a different web page that can be used to render that different web page and display the required [i.e. validation] dimension version. The different code executed in this step will depend on the manner in which the exported instantiation was generated. In step 2207, the newly rendered dimension version will be displayed in the external player with the widgets [i.e. GUI] in the design rendered according to how they were specified in the particular dimension version being displayed); 
map the expression of the GUI from the design language into the validation language (par. 0136, Media queries are markup language definitions that a browser understands and uses to automatically apply style sheets to a design. As such, they provide a way to enable responsiveness in a design. The variables of a media query could be set to a dimension specification of the design, and the style sheet associated with the media query could be defined to set a characteristic for a particular widget as required [i.e. validation] by a dimension version associated with that dimension specification. Note: the code [i.e. the validation code] could be javascript [i.e. design language] that modifies a state of particular widgets in the design so that they appear in a state that matches [i.e. map] the newly rendered dimension version, see par. 0145); 
compare the design view to the implementation view based on mapping the code and the expression into the validation language (Figs. 5, 9A-9F, 23, par. 0146, FIG. 23 displays another method 2300 for rendering a responsive graphical design in accordance with some example embodiments. In step 2301, a graphical design with at least one widget is rendered to allow for a display of the graphical design in a window with an adjustable dimension. The graphical design can be a web page and the at least one widget can be an interactive widget. …  In step 2304, an event handler portion of the object model event detecting javascript function is executed in response to the detected adjusted dimension. In step 2305, the execution of the event handler causes the rendering of the widget in a second state that is selected by a processor based on a comparison of the detected adjustable dimension and a set of preset dimension definitions. The first state and the second state can differ as to the interactivity of the widget. The preset dimension definitions can be encoded in the same design encoding. The preset dimension definitions can include a width value, a height value, a combination of the two, or any other physical dimension. Further, see pars. 0059, 0070, 0137 and 0143. Note: the code [i.e. the validation code] could be javascript [i.e. design language] that modifies a state of particular widgets in the design so that they appear in a state that matches [i.e. map] the newly rendered dimension version, see par. 0145); and 
identify a difference between the selected location in the design view and the corresponding location in the implementation view (par. 0106, Method 1400 could also include optional step 1407 as an additional measure of preventing unwanted edits from propagating through the design. In step 1407, a user is able to confirm that a specific edit or set of edits should be propagated through to multiple dimension versions. The confirmation could be provided in response to a prompt that is displayed when the user finishes a single edit, when the user closes an editing session, when the user selects a different editing mode, ... The graphical design environment could also display [i.e. in the design view] a ghost rendering of the dimension version for which approval of edits is sought so that a user could see a preview [i.e. corresponding location] of how the dimension version would look if approval were provided.  See also par. 0146), based on the comparison (Figs. 5, 9A-9F, 23, par. 0146, FIG. 23 displays another method 2300 for rendering a responsive graphical design in accordance with some example embodiments. In step 2301, a graphical design with at least one widget is rendered to allow for a display of the graphical design in a window with an adjustable dimension. The graphical design can be a web page and the at least one widget can be an interactive widget. …  In step 2304, an event handler portion of the object model event detecting javascript function is executed in response to the detected adjusted dimension. In step 2305, the execution of the event handler causes the rendering of the widget in a second state that is selected by a processor based on a comparison of the detected adjustable dimension and a set of preset dimension definitions. The first state and the second state can differ as to the interactivity of the widget. The preset dimension definitions can be encoded in the same design encoding. The preset dimension definitions can include a width value, a height value, a combination of the two, or any other physical dimension. Further, see pars. 0059, 0070, 0137 and 0143).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Farn to include map the code of the GUI for the corresponding location, from the development language into a validation language that relates the development language to the design language map the expression of the GUI from the design language into the validation language compare the design view to the implementation view based on mapping the code and the expression into the validation language and 

As to claim 2, Farn discloses the computer program product wherein the instructions, when executed, are further configured to cause the at least one computing device to:
receive the selected location defined in terms of at least one pixel position of the design view (par. 0034, 0043, an element 44 and a container element 44 that includes a set of elements can have preferred arrangement [i.e. selected location defined in terms] information. For example, an element 44 … a two-dimensional grid can prefer to space its children m pixels apart horizontally and n pixels apart vertically. It is understood that a grid layout is only illustrative. To this extent, other layout types include a pixel or XY layout [i.e. pixel position], in which each child is positioned using pixel coordinates. … it is understood that the layout information can be specified by a user, e.g., designer 12 (FIG. 1), have a default setting, and/or the like. Further, see par. 0034, 0047).

As to claim 3, Farn discloses the computer program product wherein the instructions, when executed, are further configured to cause the at least one computing device to:
receive the selected location defined in terms of at least one GUI element of the design view (par. 0034, Design view 50A will include a representation of each widget 52A that is not active and enables designer 12 (FIG. 1) to move, resize, delete, etc. the widget 52A. To this extent, FIG. 3 shows an illustrative design view 50A of an illustrative user interface according to an embodiment, which can be generated by UI renderer 32 (FIG. 2). As illustrated, development program 30 (FIG. 2) can generate a window 54 that includes a group of tabs 56 that enable designer 12 (FIG. 1) to select various views of the user interface being developed. When generating design view 50A, UI renderer 32 can include indicators 58 that can assist designer 12 in positioning, resizing, etc., the corresponding widget 52A. Further, see par. 0037).

As to claim 4, Farn discloses the computer program product wherein the instructions, when executed, are further configured to cause the at least one computing device to:
receive the selected location including at least two elements of the design view, specified in terms of a pixel distance therebetween (Figs. 2-4, pars. 0033-0034, the invention enables UI renderer 32 to use elements 44 and the corresponding widgets, which are configured to be generated by application 40 during execution, to generate both the design view and preview view of user interface 42 … calls to the set of elements 44 [i.e. two elements of design view] for user interface 42 to generate design view 50A and/or preview view 50B … includes a group of tabs 56 that enable designer 12 (FIG. 1) to select various views of the user interface being developed. When generating design view 50A, UI renderer 32 can include indicators 58 that can assist designer 12 in positioning, resizing, etc., the corresponding widget 52A; see par. 0043 wherein children are pixels apart horizontally and n pixels apart vertically.).

As to claim 6, Farn discloses the computer program product wherein the instructions, when executed, are further configured to cause the at least one computing device to:
identify the corresponding location defined in terms of at least one GUI element of the implementation view (par. 0022, elements are used to define [i.e. terms of at least one GUI element] a user interface. Each element can include a corresponding user interface widget and/or arrangement information for the user interface. The elements and/or corresponding widgets are hierarchically related. Each element implements a set of application programming interfaces that enable the rendering of both design-time views (e.g., design view and preview view [i.e. implementation view]) of the user interface as well as a runtime view of the user interface. As a result, a designer is able to view exactly what will be generated during runtime, and a widget developer will not need to develop additional software to support the design environment. As used herein, unless otherwise noted, the term "set" means one or more (i.e., at least one) and the phrase "any solution" means any now known or later developed solution).

As to claim 7, Farn discloses the computer program product of claim 6, wherein the instructions, when executed, are further configured to cause the at least one computing device to:
shift an origin of a coordinate system of at least one of the design view and the implementation view to align the at least one element of the implementation view with at least one element of the design view that corresponds to the selected location (par. 0060, UI renderer 32 can create two different views for user interface 42, e.g., a design view 50A and a preview view 50B. When a designer 12 (FIG. 1) is developing a user interface 42 that includes overlapping paged widgets, only one of which is displayed at a time, it may be desirable to synchronize the particular paged widget that is displayed in both the design view 50A and the preview view 50B. For example, if a designer 12 is designing a preference dialog user interface 42 with four preference pages, and the second page is being designed using the design view 50A, when the designer 12 turns to the preview view 50B, the second page of the preview view's 50B preference dialog should be displayed. For views 50A-B, UI renderer 32 can maintain separate, identical user interface hierarchy trees. UI renderer 32 can maintain synchronization between the two user interface hierarchy trees by traversing one user interface hierarchy tree (e.g., corresponding to the design view 50A), and updating the paged widget to be displayed for the other user interface hierarchy tree (e.g., corresponding to the preview view 50B) with the paged widget currently displayed in the one user interface hierarchy tree).

As to claim 8, Hsu discloses the computer program product wherein the instructions, when executed, are further configured to cause the at least one computing device to:
identify the at least one element of the implementation view in response to receipt of a manual selection thereof from within the implementation view, in conjunction with receipt of the selected location (par. 0055, a method 300 for allowing a user to specify a responsive design can be described with reference to FIG. 3. In step 301, a graphical user interface is provided to a user that displays a page of a design. The graphical user interface could be the same as the graphical design environment 200 described above. In step 302, a widget characterization interface is provided to the user to allow them to add an interactive widget [i.e. , in conjunction with receipt of the selected location] to the page. The widget can be added to a default dimension version. In step 303, a characterization is accepted from the user to be associated with the interactive widget in a default dimension version. In step 304, a dimension specification interface is provided to a user to allow the user to specify a second dimension version. The specification interface in step 304 could accept a specification via a manual input [i.e. implementation view in response to receipt of a manual selection] dimension specification and the automatic creation of an associated dimension version, the selection of a default [i.e. selected location] or previously user-defined dimension version, or through the adjustment of an adjustable window and the selection of the instant window size as a dimension specification and the automatic creation of an associated dimension version. In step 305, a second characterization for the widget is accepted from the user to be associated with the interactive widget in the second dimension version. Further, see par. 0057).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Farn to include identify the at least one element of the implementation view in response to receipt of a manual selection thereof from within the implementation view, in conjunction with receipt of the selected location, as disclosed by Hsu, for the purpose of accepting/validating steps accomplished through the use of a computing system that receives inputs from a user and routes them to a processor where the characterizations are associated with the interactive widget/GUI (see paragraph 0055 and Abstract of Hsu).

As to claim 9, Farn does not explicitly disclose map the code of the GUI including translating a code portion corresponding to a GUI element at the corresponding location into the validation language, wherein the validation language provides a common expression of element properties for both the code and the design language. 
However, Hsu discloses the computer program product of wherein the instructions, when executed, are further configured to cause the at least one computing device to:
map the code of the GUI including translating a code portion corresponding to a GUI element at the corresponding location into the validation language, wherein the validation language provides a common expression of element properties for both the code and the design language (par. 0145, in step 2205, code is executed to render a different dimension version of the design in the player as initiated by steps 2206, or steps 2203 and 2204 in combination. The code could be javascript [i.e. design language] that modifies a state of particular widgets [i.e. GUI] in the design so that they appear in a state that matches [i.e. maps] the newly rendered dimension version. The code could also be HTML associated [i.e. corresponded] with a different web page that can be used to render that different web page and display the required [i.e. validation] dimension version. The different code executed in this step will depend on the manner in which the exported instantiation was generated. In step 2207, the newly rendered dimension version will be displayed in the external player with the widgets [i.e. GUI] in the design rendered according to how they were specified in the particular dimension version being displayed) (Further see paragraph 0146).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Farn to include map the code of the GUI including translating a code portion corresponding to a GUI element at the corresponding location into the validation language, wherein the validation language provides a common expression of element properties for both the code and the design language, as disclosed by Hsu, for the purpose of accepting/validating steps accomplished through the use of a computing system that receives inputs from a user and routes them to a processor where the characterizations 

As to claim 12, Hsu discloses the computer program product wherein the instructions, when executed, are further configured to cause the at least one computing device to:
identify the difference including determining that a distance between design elements of the design view and is different than a distance between corresponding elements of the implementation view (“preview”) (par. 0106, method 1400 could also include optional step 1407 as an additional measure of preventing unwanted edits from propagating through the design. In step 1407, a user is able to confirm that a specific edit or set of edits should be propagated through to multiple dimension versions. The confirmation could be provided in response to a prompt that is displayed when the user finishes a single edit, when the user closes an editing session, when the user selects a different editing mode, ... The graphical design environment could also display a ghost rendering of the dimension version for which approval of edits is sought so that a user could see a preview of how the dimension version would look if approval were provided. See also par. 0107-0111, 0115-0117, 0124-0127).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Farn to include identify the difference including determining that a distance between design elements of the design view and is different than a distance between corresponding elements of the implementation view, as disclosed by Hsu, for the purpose of providing 

As to claim 13, Hsu discloses the computer program product wherein the instructions, when executed, are further configured to cause the at least one computing device to:
identify a code portion within the code corresponding to the difference (par. 0106, method 1400 could also include optional step 1407 as an additional measure of preventing unwanted edits from propagating through the design. In step 1407, a user is able to confirm that a specific edit or set of edits should be propagated through to multiple dimension versions. The confirmation could be provided in response to a prompt that is displayed when the user finishes a single edit, when the user closes an editing session, when the user selects a different editing mode, or when the user selects a different dimension version [i.e. code portion]. In particular, the confirmation could be provided on a dimension version by dimension version basis and would require the user to confirm all pending edits that propagated through to the dimension version since the last time the graphical design environment rendered that particular dimension version for the use. Further par 0131, the input used to select the new dimension version could be set to trigger the action directly. This approach would not require the firing of an event to be detected by the design code. See also par. 0107-0111, 0115-0117, 0124-0127).


As to claim 14, (a method claim) recites substantially similar limitations to claim 1 (the product claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 15, (the method claim) recites substantially similar limitations to claim 2 (the product claim) and is therefore rejected using the same art and rationale set forth above.
As to claim 16, (the method claim) recites substantially similar limitations to claim 9 (the product claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 18, Fran discloses a system for validating a graphical user interface (GUI) design, comprising: 

Fran discloses GUI corresponding to a design location from a design language (Fran at par. 0022, provide a solution in which elements are used to define a user interface. Each element can include a corresponding user interface widget and/or arrangement information for the user interface. The elements and/or corresponding widgets are hierarchically related. Each element implements a set of application programming interfaces that enable the rendering of both design-time views (e.g., design view and preview view) of the user interface as well as a runtime view of the user interface. As a result, a designer is able to view exactly what will be generated during runtime, and a widget developer will not need to develop additional software to support the design environment. Further, see pars. 0030-0031 location [i.e. elements corresponding widgets] selection.);

While Fran discloses GUI corresponding to a design location from a design language. However, Fran does not explicitly disclose GUI corresponding to a design location from a design language into the validation language and development translator configured to translate code corresponding to an implementation location of a GUI from a development language into a common schema, wherein the common schema comprises a validation language that relates the development language to the design language and a design translator configured to translate an expression of a GUI corresponding to a design location from a design language into the validation language a difference generator configured to identify a difference between the code of the GUI 
and the expression of the GUI based on a comparison of their respective translations to the validation language.

However, Hsu discloses a development translator configured to translate code corresponding to an implementation location of a GUI from a development language into a common schema (Hsu at par. 0129, a user is able to specify a design that responds to adjustments to a rendering space afforded the design by altering the state in which a widget [i.e. GUI] is rendered. In similar fashion and using the same design environment, a user may also be able to specify a design that responds to adjustments to the rendering space afforded the design by executing actions [i.e. implement] when the rendering space is adjusted. The resulting functionality could be displayed in window 201 or it could be imparted to the design only once it has been exported from the design environment. These actions could be added for specific transitions such as a transition to a particular dimension version or a transition [i.e. translate] between a particular set of dimension versions), wherein the common schema comprises a validation language that relates the development language to the design language  (Hsu at Figs. 5, 9A-9F, 23, par. 0146, FIG. 23 displays another method 2300 for rendering a responsive graphical design in accordance with some example embodiments. In step 2301, a graphical design with at least one widget is rendered to allow for a display of the graphical design in a window with an adjustable dimension. The graphical design can be a web page and the at least one widget can be an interactive widget. …  In step 2304, an event handler portion of the object model event detecting javascript function is executed in response to the detected adjusted dimension. In step 2305, the execution of the event handler causes the rendering of the widget in a second state that is selected by a processor based on a comparison of the detected adjustable dimension and a set of preset dimension definitions. The first state and the second state can differ as to the interactivity of the widget. The preset dimension definitions can be encoded in the same design encoding. The preset dimension definitions can include a width value, a height value, a combination of the two, or any other physical dimension. Further, see pars. 0059, 0070, 0137 and 0143. Note: the code  javascript [i.e. design language] that modifies a state of particular widgets in the design so that they appear in a state that matches [i.e. map] the newly rendered dimension version, see par. 0145); 
a design translator configured to translate an expression of a GUI corresponding to a design location from a design language into the validation language (par. 0132, designs specified in a design environment using the tools and methods described above can be used to generate an instantiation of the design for rendering in an external player. An instantiation of a design is an encoding, translation, programming, reproduction, or transformation that allows a design to be displayed or rendered in the design environment and/or an external player. A design that has been encoded, exported, translated, or transformed such that the design can be rendered in the design environment and/or external player has been instantiated. An instance of a design is an instantiated design. Further at par. 0055, … The specification interface in step 304 could accept a specification via a manual input [i.e. implementation view in response to receipt of a manual selection] dimension specification and the automatic creation of an associated dimension version, the selection of a default [i.e. selected location] or previously user-defined dimension version, or through the adjustment of an adjustable window and the selection of the instant window size as a dimension specification and the automatic creation of an associated dimension version. In step 305, a second characterization for the widget is accepted from the user to be associated with the interactive widget in the second dimension version. Further, see par. 0106 for the design / selected location); and 
a difference generator configured to identify a difference between the code of the GUI (Hsu par. 0106, Method 1400 could also include optional step 1407 as an additional measure of preventing unwanted edits from propagating through the design. In step 1407, a user is able to confirm that a specific edit or set of edits should be propagated through to multiple dimension versions. The confirmation could be provided in response to a prompt that is displayed when the user finishes a single edit, when the user closes an editing session, when the user selects a different editing mode, ... The graphical design environment could also display a ghost rendering of the dimension version for which approval of edits is sought so that a user could see a preview of how the dimension version would look if approval were provided. Further, see par. 0146) and the expression of the GUI based on a comparison of their respective translations to the validation language (Hsu at Figs. 5, 9A-9F, 23, par. 0146, FIG. 23 displays another method 2300 for rendering a responsive graphical design in accordance with some example embodiments. In step 2301, a graphical design with at least one widget is rendered to allow for a display of the graphical design in a window with an adjustable dimension. The graphical design can be a web page and the at least one widget can be an interactive widget. …  In step 2304, an event handler portion of the object model event detecting javascript function is executed in response to the detected adjusted dimension. In step 2305, the execution of the event handler causes the rendering of the widget in a second state that is selected by a processor based on a comparison of the detected adjustable dimension and a set of preset dimension definitions. The first state and the second state can differ as to the interactivity of the widget. The preset dimension definitions can be encoded in the same design encoding. The preset dimension definitions can include a width value, a height value, a combination of the two, or any other physical dimension. Further, see pars. 0132 for the translation).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Farn to include GUI corresponding to a design location from a design language into the validation language and development translator configured to translate code corresponding to an implementation location of a GUI from a development language into a common schema, wherein the common schema comprises a validation language that relates the development language to the design language and a design translator configured to translate an expression of a GUI corresponding to a design location from a design language into the validation language a difference generator configured to identify a difference between the code of the GUI and the expression of the GUI based on a comparison of their respective translations to the validation language, as disclosed by Hsu, for the purpose of accepting/validating steps accomplished through the use of a computing system that receives inputs from a user and routes them to a processor where the characterizations are associated with the interactive widget/GUI (see paragraph 0055 and Abstract of Hsu).

As to claim 19, (the system claim) recites substantially similar limitations to claim 2 (the product claim) and is therefore rejected using the same art and rationale set forth above.

Claim 5 is rejected under 35 U.S.C. 103 as being obvious over Farn et al. (US 2010/0050130 A1) in view of in view of Hsu et al (US 2020/0065355 A1) and further in view of Chen et al. (US 2018/9174330 A1).

As to claim 5, Farn does not explicitly disclose identify the corresponding location in terms of at least one pixel position of the implementation view.

However, Chen discloses the computer program product wherein the instructions, when executed, are further configured to cause the at least one computing device to: 
identify the corresponding location in terms of at least one pixel position of the implementation view (par. 0029, The generated image 220 is an intensity variation image based on an intensity analysis of the discrepancies. In the intensity variation image 220, each pixel represents an intensity difference between the reference UI design image 201 (i.e. implementation view) and the screenshot 202 at that pixel location. The intensity variation of a pixel location is proportional to the difference in pixel values. The difference can be based on differences in luminance values, chrominance values, and/or in RGB values. Further, see pars. 0030-0031).



Claims 10 and 20 are rejected under 35 U.S.C. 103 as being obvious over Farn et al. (US 2010/0050130 A1) in view of in view of Hsu et al (US 2020/0065355 A1) and further in view of Sivasubramanian et al. (US 2016/0239162 A1).

As to claim 10, Farn does not explicitly disclose identify the difference including determining a difference in element properties between a design element at the selected location of the design view.  

However, Sivasubramanian discloses the computer program product wherein the instructions, when executed, are further configured to cause the at least one computing device to:
identify the difference including determining a difference in element properties between a design element at the selected location of the design view (par. 0039, the distance may be determined between two or more user interface (UI) elements, present on the GUI, and displayed to a software developer or a software tester. In one aspect, the distance displayed may assist the software developer or tester to validate the distance with the rep-defined reference distance thereby ensuring that the design requirements provided are complied before deploying a software application in a production environment) and a corresponding element at the corresponding location of the implementation view (par. 0052, At block 712, a reference UI element between the at least one UI element and each neighboring UI element may be for created. In one aspect, the reference UI element may be created to display the distance. In one implementation, the reference UI element may be created by the distance displaying module 222).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Farn to include identify the difference including determining a difference in element properties between a design element at the selected location of the design view, as disclosed by Sivasubramanian, for the purpose of determining distance between two or more user interface (UI) elements present on a Graphical User Interface (GUI). (see paragraph 0020 of Sivasubramanian).

As to claim 20, (the system claim) recites substantially similar limitations to claim 10 (the product claim) and is therefore rejected using the same art and rationale set forth above.



Claims 11 and 17 are rejected under 35 U.S.C. 103 as being obvious over Farn et al. (US 2010/0050130 A1) in in view of Hsu et al (US 2020/0065355 A1) and further in view of Castro et al. (US 2014/0282131 A1).

As to claim 11, Farn does not explicitly disclose identify the difference including determining that a design element at the selected location of the design view is lacking a corresponding element at the corresponding location of the implementation view. 
However, Castro discloses the computer program product of claim 1, wherein the instructions, when executed, are further configured to cause the at least one computing device to:
identify the difference including determining that a design element at the selected location of the design view is lacking a corresponding element at the corresponding location of the implementation view (par. 0070, identify the difference including determining that a design element at the selected location of the design view is lacking a corresponding element at the corresponding location of the implementation view).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Farn to include identify the difference including determining that a design element at the selected location of the design view is lacking a corresponding element at the corresponding location of the implementation view, as disclosed by Castro, because such inclusion will provide missing mandatory design element to follow  set of rules and checks (see paragraph 0062 and Abstract of Castro).
As to claim 17, (the method claim) recites substantially similar limitations to claim 10 (the product claim) and is therefore rejected using the same art and rationale set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Kabir whose telephone number is (571)270-1341. The examiner can normally be reached on M-F, 8:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571) 272-3759. The fax phone number for the organization 

/Mohammad Kabir/
Examiner, Art Unit 2199
/DUY KHUONG T NGUYEN/Primary Examiner, Art Unit 2199